DETAILED ACTION
Election/Restrictions
Applicant’s election without traverse of Group I in the reply filed on 04/11/2022 is acknowledged.

Status of Application
Applicant has elected Group I in response to restriction requirement and for the examination.
Applicant states that claim 25 (Group II) is cancelled but Applicant did not make claim amendments reflecting this, wherein claim 25 is still present.
Due to restriction, based on election of Group  I, claim 25 is withdrawn from further consideration by the examiner, 37 CFR 1.142(b), as being drawn to a non-elected invention.
Claims 1-25 are pending.
Claims 1-24 are present for examination at this time.
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Objections
Claim 13 is objected to because of the following informalities:  There is a period after “about 0.6” which appears to be a typographic error as line 2 has a period after “-about 2.2wt.% of the composition” as a claim would only have one period where the claim ends.  Appropriate correction is required.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):

(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 7-10 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 7 recites the penetration enhancer to be the quaternary ammonium salt benzalkonium chloride which is indefinite as claim 1 already recites the presence of benzalkonium chloride wherein it is confusing if the benzalkonium chloride of claim 7 is the same as the benzalkonium chloride in the independent claim or if it is additional benzalkonium chloride to the BAK in the independent claim. It does not allow one of skill in the art to ascertain the metes and bounds of the claims. For purposes of examination, either view may apply.
Claims 8-10 are also confusing as the claims recite the penetration enhancer to be the quaternary ammonium salt benzalkonium chloride which is indefinite as addressed with claim 7 above, as claim 1 already recites the presence of benzalkonium chloride wherein it is confusing if the benzalkonium chloride is the same as the benzalkonium chloride in the independent claim or if it is additional benzalkonium chloride to the BAK in the independent claim. It does not allow one of skill in the art to ascertain the metes and bounds of the claims. It is also unclear if the amount of the BAK of claim 8-10, is the same or addition to that of claim 1 that claim 7 is dependent from wherein is it to the total amount of BAK or in addition to the amount of BAK of claim 1? Claim 8 is also confusing as the amount of BAK in claim 8 is larger than that of claim 1 that claim 7 depends from (about 0.005-about 0.2% in claim 8 and about 0.005-about 0.02% in claim 1) which is also subject to the rejection below. Is the amount to the total amount of BAK or in addition to the amount of BAK of claim 1? It does not allow one of skill in the art to ascertain the metes and bounds of the claims. For purposes of examination, either views addressed may apply.


The following is a quotation of 35 U.S.C. 112(d):
(d) REFERENCE IN DEPENDENT FORMS.—Subject to subsection (e), a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

The following is a quotation of pre-AIA  35 U.S.C. 112, fourth paragraph:
Subject to the following paragraph [i.e., the fifth paragraph of pre-AIA  35 U.S.C. 112], a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

Claim 8 is rejected under 35 U.S.C. 112(d) or pre-AIA  35 U.S.C. 112, 4th paragraph, as being of improper dependent form for failing to further limit the subject matter of the claim upon which it depends, or for failing to include all the limitations of the claim upon which it depends.  Claim 8 recites the amount of BAK to be about 0.005-about 0.2% which is broader than that of claim 1 that claim 7 depends from which is about 0.005-about 0.02%.  Applicant may cancel the claim(s), amend the claim(s) to place the claim(s) in proper dependent form, rewrite the claim(s) in independent form, or present a sufficient showing that the dependent claim(s) complies with the statutory requirements.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1-14, 16-19, 21-24 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Karavas et al. (WO 2019/091596).
Rejection:
Karavas et al. teaches an ophthalmic suspension composition comprising brinzolamide, brimonidine, a polyol-borate system with borate and a polyol, benzalkonium chloride, and excipients (abstract, claims 1-14, Page 1 line 5-20, Page 2 line 5-27, Page 3 line 5-30, Page 5 line 5-Page 6 line 5). The borate is at least about 0.05 and less than about 1.0%w/v; and the polyol can be a variety of compounds including mannitol, glycerin, propylene glycol and sorbitol from at least about 1%w/v to about 5%w/v (page 6 line 5-33). The composition comprises buffers which include dibasic sodium phosphate (phosphate buffer), monobasic sodium phosphate (phosphate buffer), hydrochloric acid, sodium hydroxide and the pH ranges from 3-8 and most preferably pH of 6.5 (Page 7 line 10-19). The composition contains tonicity agents including mannitol, glycerin, propylene glycol, and sodium chloride. Sodium chloride is the preferred tonicity agent and is from 0.6-1.1%w/v (Page 7 line 20-30). The benzalkonium chloride is from 0.001-0.006%w/v (Page 8 line 20-35).  The excipients include antioxidants like ethylenediaminetetracetic acid (EDTA) and vitamin E tocopherol polyethylene glycol succinate (Page 9 line 1-4); anionic polymers including carboxyvinyl polymer such as Carbopol (carbomer, Page 9 line 8-27); and surfactants like tyloxapol (surfactants are known penetration enhancers and solubilizers, Page 10 line 15-20). Ophthalmic drugs also include bimatoprost, brimonidine, brinzolamide and combinations thereof like brinzolamide/brimonidine (Page 11 line 20- Page 12 line 4). The composition is also packaged in a container with a dropper for drop wise application with 0.5-15ml solution and a 5ml polypropylene bottle with 2.5ml solution (Page 12 line 5-10). 
Examples include Example 1 with Table 1 for ophthalmic suspension of the drugs

    PNG
    media_image1.png
    520
    909
    media_image1.png
    Greyscale


where the components fall within the claimed ranges of the claims:
brinzolamide 1%w/v, 
brimonidine tartrate 0.2%w/v, 
benzalkonium chloride 0.0051% and 0.0059%w/v (falls within about 0.005-about 0.02% and embraced by about 0.005% and about 0.007%, and the 0.0051% and 0.0059% BAK can also be 0.005% BAK with an additional BAK (i.e. 0.0001% and 0.0009%), as a preservative and permeation enhancer), 
boric acid 0.3% and propylene glycol at 0.25%, 0.75%, 1.0% (borate-polyol complex is from 0.55%, 1.05%, 1.3%w/v), 
and tyloxapol (a surfactant and a known permeation enhancer acknowledged by the instant specification) (Page 13, see full document specifically areas cited). The claims are composition claims and the prior art composition meets the structural components of the claimed composition which are the same structural components and values for these components that are in the instant specification, wherein the properties and capacity for use of the composition such as the intended future use and intended effective daily doses for the intended treatment are expected to be the same as those in the specification as claimed absent evidence to the contrary.


Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


Claim 20 is rejected under 35 U.S.C. 103 as being unpatentable over Karavas et al. (WO 2019/091596) as applied to claims 1-14, 16-19, 21-24 above, in view of Fechtner et al. (Ocular hypotensive effect of fixed-combination brinzolamide/brimonidine adjunctive to a prostaglandin analog: a randomized clinical trial).
Rejection:
	The teachings of Karavas et al. are addressed above, including the incorporation of phosphate buffers, sodium chloride, water and bimatoprost.
Karavas et al. does not expressly teach the concentration of bimatoprost but does teach the inclusion of bimatoprost and combinations of drug actives for the composition. 
Fechtner et al. teaches that the combination of brinzolamide/brimonidine with a prostaglandin analog such as bimatoprost was more effective that the prostaglandin alone (abstract). Fechtner et al. also teaches that the bimatoprost was at its commerically useful concentration of 0.01% (Patients and methods, second paragraph).
Wherein it would be obvious before the effective filing date of the claimed invention to incorporate the bimatoprost at 0.01% as suggested by Fechtner and produce the claimed invention; as it is prima facie obvious to incorporate the bimatoprost at its known useful concentration with a reasonable expectation of success. As Karavas teaches combining the drugs for the method, Fechtner also demonstrates that the combination brinzolamide/brimonidine with a prostaglandin such as bimatoprost is known wherein the combining these known drugs for their known purpose is established with a reasonable expectation of success. 

Claims 1-19, 21-24 are rejected under 35 U.S.C. 103 as being unpatentable over Kabra (U.S. Pat. Pub. 2010/0324031).
Rejection:
Kabra teaches an ophthalmic suspension composition comprising two polyols like mannitol and propylene glycol, benzalkonium chloride (BAK), and therapeutic agents like brimonidine like brimonidine tartrate, brinzolamide, bimatoprost and combinations thereof (claims 10, 21-23, [38-39, 41, 44, 46, 49]). The composition is in eye drop form [16] containing carboxyvinyl polymer as a suspending agent (carbomer/Carbopol). The composition contains tonicity agents such as sodium chloride to attain the desired osmolality in an amount less than 0.9% and typically less than 0.4% [46], surfactants like tyloxapol [48] which is a known permeation enhancer acknowledged by the instant specification, buffers such as boric acid with polyols [11], and the amount of BAK is greater than about 0.00001%w/v and less than about 0.005%w/v [24]. Table A addresses that an exemplary formulation for the treatment has the therapeutic agent at 0.01, 0.1, or 1.0%w/v. 

The combination of brinzolamide with brimonidine is exemplified in Table H. 

    PNG
    media_image2.png
    626
    818
    media_image2.png
    Greyscale

wherein the brinzolamide, brimonidine, boric acid and polyols fall within the claimed ranges of the independent clams (brinzolamide 1%w/v, brimonidine 0.15%w/v, boric acid 0.3%w/v and mannitol 0.3%w/v and propylene glycol 0.75%w/v (total borate-polyol combination is 1.35%, polyol=1.05%), Carbopol 0.4%w/v, tyloxapol 0.025%w/v; [63-64], see full document specifically areas cited).
While Kabra does not exemplify the benzalkonium chloride in the composition at the exact claimed amounts (i.e. about 0.007%, about 0.005-0.02%) the taught ranges do overlap as Kabra does teach its inclusion at values greater than about 0.00001%w/v and less than about 0.005%w/v [24] which embraces values such as 0.005%, 0.006%, 0.0063%, and 0.0065% which are also embraced by the instant claimed amount of about 0.007%; even a slight overlap in values establishes a prima facie case of obviousness as it is prima facie obvious to optimize the amount of BAK within the taught range to arrive at the overlapping values absent evidence of criticality for the claimed values. The claims are composition claims and the prior art composition teaches the structural components of the claimed composition which are the same structural components and values for these components that are in the instant specification, wherein the properties and capacity for use of the composition such as the intended future use and intended effective daily doses for the intended treatment are expected to be the same as those in the specification as claimed absent evidence to the contrary.
With regards to claim 15, while Table H does not exemplify the exact amount of brinzolamide and sodium chloride; Kabra does expressly teach that the therapeutic agent can be at 0.01, 0.1, or 1.0% (Table A) and for the sodium chloride to be less than 0.4% to attain the desired osmolality [46]; wherein it would be obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to exemplify another concentration taught for the therapeutic agent and to optimize the amount of sodium chloride for the composition as addressed by Kabra teachings with a reasonable expectation of success absent evidence of criticality for the claimed values.

Claim 20 are rejected under 35 U.S.C. 103 as being unpatentable over Kabra (U.S. Pat. Pub. 2010/0324031) as applied to claims 1-19, 21-24 above, in view of in view of Fechtner et al. (Ocular hypotensive effect of fixed-combination brinzolamide/brimonidine adjunctive to a prostaglandin analog: a randomized clinical trial) and Ostrow et al. (U.S. Pat. Pub. 2015/0366854).
Rejection:
	The teachings of Kabra are addressed above, including the incorporation of sodium chloride, water and bimatoprost.
Kabra does not expressly teach the concentration of bimatoprost or the inclusion of a phosphate buffer but does teach the inclusion of bimatoprost with combinations of drug actives for the composition and the inclusion of borate-polyol which is a known buffer. 
Ostrow et al. teaches that known ophthalmic buffers include borate-polyols, phosphate buffer, and combinations thereof (claim 15).
Fechtner et al. teaches that the combination of brinzolamide/brimonidine with a prostaglandin analog such as bimatoprost was more effective that the prostaglandin alone (abstract). Fechtner et al. also teaches that the bimatoprost was at its commerically useful concentration of 0.01% (Patients and methods, second paragraph).
Wherein it would be obvious to one of skill in the art before the effective filing date of the claimed invention to incorporate a phosphate buffer and the bimatoprost at 0.01% as suggested by Ostrow and Fechtner and produce the claimed invention; as it is prima facie obvious to include a phosphate buffer as the inclusion of buffer combinations (i.e. borate-polyol complexes, phosphates, and  combinations thereof) are known with a reasonable expectation of success absent evidence of criticality for the specific combination. It is also prima facie obvious to incorporate the bimatoprost at its known useful concentration as Kabra teaches combining the drugs for the method and Fechtner also demonstrates that the combination brinzolamide/brimonidine with a prostaglandin such as bimatoprost is known wherein the combining these known drugs for their known purpose is established with a reasonable expectation of success. 


Double Patenting
Claims 1-3, 5-20 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claim 25 of copending Application No. 17/494663. 
	Although the claims at issue are not identical, they are not patentably distinct from each other because the copending claim recites the same instant claimed components for the composition at values that fall within the claimed ranges or are obvious over the claimed values (i.e. about 0.007% is obvious over about 0.005% as they overlap and even a slight overlap establishes a prima facie case of obviousness). As the copending claim contains additional recitations along with a composition with the same structural components of claim 15, it is subject to the provisional double patenting rather than statutory double patenting as the borders are not identical. As the copending claim falls within the instant claimed values that are in the instant specification, the properties and capacity for use of the composition such as the intended future use and intended effective daily doses for the intended treatment are expected to be the same as those in the specification as claimed absent evidence to the contrary.
This is a provisional nonstatutory double patenting rejection because the patentably indistinct claims have not in fact been patented.

Claims 1-14, 16-19, 21-24 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-24 of copending Application No. 17/494663 in view of Karavas et al. (WO 2019/091596).
	The copending claims recites the same instant claimed components of brinzolamide and brimonidine for the composition at values that are either the same values or fall within the claimed ranges. Dependent claims also recite the either the instant claimed borate-polyol or BAK at either the same values or fall within the claimed values. 
The copending claims do not explicitly recite the presence of either the excipient borate-polyol, BAK, or both; but does expressly claim the ophthalmic composition to have brinzolamide (i.e. about 0.1-about 10%) and brimonidine (i.e. about 0.01-about 0.5%), and some dependent claims do recited the inclusion of excipients borate-polyol or BAK.
Karavas et al. teaches an ophthalmic suspension composition comprising brinzolamide, brimonidine, a polyol-borate system with borate and a polyol, benzalkonium chloride, and excipients. The borate is at least about 0.05 and less than about 1.0%w/v; and the polyol can be a variety of compounds including mannitol, glycerin, propylene glycol and sorbitol from at least about 1%w/v to about 5%w/v (page 6 line 5-33). The composition comprises buffers which include dibasic sodium phosphate (phosphate buffer), monobasic sodium phosphate (phosphate buffer), hydrochloric acid, sodium hydroxide and the pH ranges from 3-8 and most preferably pH of 6.5 (Page 7 line 10-19). The composition contains tonicity agents including mannitol, glycerin, propylene glycol, and sodium chloride. Sodium chloride is the preferred tonicity agent and is from 0.6-1.1%w/v (Page 7 line 20-30). The benzalkonium chloride is from 0.001-0.006%w/v (Page 8 line 20-35).  Ophthalmic drugs also include bimatoprost, brimonidine, brinzolamide and combinations thereof like brinzolamide/brimonidine (Page 11 line 20- Page 12 line 4). 
Examples include Example 1 with Table 1 for ophthalmic suspension of the drugs

    PNG
    media_image1.png
    520
    909
    media_image1.png
    Greyscale

where the components fall within the claimed ranges:
brinzolamide 1%w/v, 
brimonidine tartrate 0.2%w/v, 
benzalkonium chloride 0.0051% and 0.0059%w/v (falls within about 0.005-about 0.02% and embraced by about 0.005% and about 0.007%, and the 0.0051% and 0.0059% BAK can also be 0.005% BAK with an additional BAK (i.e. 0.0001% and 0.0009%), as a preservative and permeation enhancer), 
boric acid 0.3% and propylene glycol from 0.25% to 1.0% (borate-polyol complex is from 0.55% to 1.3%w/v), 
and tyloxapol (a surfactant and a known permeation enhancer acknowledged by the instant specification) (Page 13, see full document specifically areas cited). 
Wherein it would be obvious to one of skill in the art before the effective filing date of the claimed invention to incorporate excipients like borate-polyols and BAK as suggested by Karavas and produce the claimed invention; as it is prima facie obvious to include excipients that are known to be utilized with the combination of brinzolamide and brimonidine in ophthalmic suspension compositions at the concentrations known to be useful in the art such as those in the example of Karavas with a reasonable expectation of success absent evidence of criticality for the specific combination. As the copending claims in view of Karavas falls within the instant claimed values that are in the instant specification, the properties and capacity for use of the composition such as the intended future use and intended effective daily doses for the intended treatment are expected to be the same as those in the specification as claimed absent evidence to the contrary.
This is a provisional nonstatutory double patenting rejection because the patentably indistinct claims have not in fact been patented.

Claim 20 is provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-24 of copending Application No. 17/494663 in view of Karavas et al. (WO 2019/091596) as applied to claims 1-14, 16-19, 21-24 above, further in view of Fechtner et al. (Ocular hypotensive effect of fixed-combination brinzolamide/brimonidine adjunctive to a prostaglandin analog: a randomized clinical trial).
Rejection:
	The teachings of the copending claims in view of Karavas et al. are addressed above, including the incorporation of phosphate buffers, sodium chloride, water and bimatoprost.
The copending claims in view of Karavas does not expressly teach the concentration of bimatoprost but does teach the inclusion of bimatoprost is known with the combination of brinzolamide and brimonidine. 
Fechtner et al. teaches that the combination of brinzolamide/brimonidine with a prostaglandin analog such as bimatoprost was more effective that the prostaglandin alone (abstract). Fechtner et al. also teaches that the bimatoprost was at its commerically useful concentration of 0.01% (Patients and methods, second paragraph).
Wherein it would be obvious before the effective filing date of the claimed invention to incorporate the bimatoprost at 0.01% as suggested by Fechtner and produce the claimed invention; as it is prima facie obvious to incorporate the bimatoprost at its known useful concentration with a reasonable expectation of success. As the copending claims in view of Karavas teaches combining the drugs for the method, Fechtner also demonstrates that the combination brinzolamide/brimonidine with a prostaglandin such as bimatoprost is known wherein the combining these known drugs for their known purpose is established with a reasonable expectation of success. 
This is a provisional nonstatutory double patenting rejection because the patentably indistinct claims have not in fact been patented.

Claims 1-24 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-22 of copending Application No. 17/494713. 
	Although the claims at issue are not identical, they are not patentably distinct from each other because the copending claims are directed to an ophthalmic composition comprising the same components of the instant claims in the same claimed ranges and values for treating elevated intraocular pressure, wherein the composition being used is obvious over the composition being claimed. As the copending claims are to the utility of the same composition being with the instant claimed values that are in the instant specification, the properties and capacity for use of the composition such as the intended future use and intended effective daily doses for the intended treatment are expected to be the same as those in the specification as claimed absent evidence to the contrary.
This is a provisional nonstatutory double patenting rejection because the patentably indistinct claims have not in fact been patented.

Claims 1-3, 5-20 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claim 25 of copending Application No. 17/494681. 
	Although the claims at issue are not identical, they are not patentably distinct from each other because the copending claim is directed to an ophthalmic composition comprising the same instant claimed components for the composition at values that fall within the claimed ranges or are obvious over the claimed values (i.e. about 0.007% is obvious over about 0.005% as they overlap and even a slight overlap establishes a prima facie case of obviousness) for treating elevated intraocular pressure, wherein the composition being used is obvious over the composition being claimed. As the copending claims are to the utility of the same composition being claimed with instant claimed values that are in the instant specification, the properties and capacity for use of the composition such as the intended future use and intended effective daily doses for the intended treatment are expected to be the same as those in the specification as claimed absent evidence to the contrary.
This is a provisional nonstatutory double patenting rejection because the patentably indistinct claims have not in fact been patented.

Claims 1-14, 16-19, 21-24 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-24 of copending Application No. 17/494681 in view of Karavas et al. (WO 2019/091596). 
	The copending claims are to an ophthalmic composition comprising the same instant claimed components of brinzolamide and brimonidine at values that are either the same values or fall within the claimed ranges, for treating elevated intraocular pressure, wherein the composition being used is obvious over the composition being claimed. Dependent claims also recite the either the instant claimed borate-polyol or BAK at either the same values or fall within the claimed values.  
The copending claims do not explicitly recite the presence of either the excipient borate-polyol, BAK, or both; but does expressly claim the ophthalmic composition to have brinzolamide (i.e. about 0.1-about 10%) and brimonidine (i.e. about 0.01-about 0.5%), and some dependent claims do recited the inclusion of excipients borate-polyol or BAK.
Karavas et al. teaches an ophthalmic suspension composition comprising brinzolamide, brimonidine, a polyol-borate system with borate and a polyol, benzalkonium chloride, and excipients. The borate is at least about 0.05 and less than about 1.0%w/v; and the polyol can be a variety of compounds including mannitol, glycerin, propylene glycol and sorbitol from at least about 1%w/v to about 5%w/v (page 6 line 5-33). The composition comprises buffers which include dibasic sodium phosphate (phosphate buffer), monobasic sodium phosphate (phosphate buffer), hydrochloric acid, sodium hydroxide and the pH ranges from 3-8 and most preferably pH of 6.5 (Page 7 line 10-19). The composition contains tonicity agents including mannitol, glycerin, propylene glycol, and sodium chloride. Sodium chloride is the preferred tonicity agent and is from 0.6-1.1%w/v (Page 7 line 20-30). The benzalkonium chloride is from 0.001-0.006%w/v (Page 8 line 20-35).  Ophthalmic drugs also include bimatoprost, brimonidine, brinzolamide and combinations thereof like brinzolamide/brimonidine (Page 11 line 20- Page 12 line 4). 
Examples include Example 1 with Table 1 for ophthalmic suspension of the drugs

    PNG
    media_image1.png
    520
    909
    media_image1.png
    Greyscale


where the components fall within the claimed ranges:
brinzolamide 1%w/v, 
brimonidine tartrate 0.2%w/v, 
benzalkonium chloride 0.0051% and 0.0059%w/v (falls within about 0.005-about 0.02% and embraced by about 0.005% and about 0.007%, and the 0.0051% and 0.0059% BAK can also be 0.005% BAK with an additional BAK (i.e. 0.0001% and 0.0009%), as a preservative and permeation enhancer), 
boric acid 0.3% and propylene glycol from 0.25% to 1.0% (borate-polyol complex is from 0.55% to 1.3%w/v), 
and tyloxapol (a surfactant and a known permeation enhancer acknowledged by the instant specification) (Page 13, see full document specifically areas cited). 
Wherein it would be obvious to one of skill in the art before the effective filing date of the claimed invention to incorporate excipients like borate-polyols and BAK as suggested by Karavas and produce the claimed invention; as it is prima facie obvious to include excipients that are known to be utilized with the combination of brinzolamide and brimonidine in ophthalmic suspension compositions at the concentrations known to be useful in the art such as those in the example of Karavas with a reasonable expectation of success absent evidence of criticality for the specific combination. As the copending claims in view of Karavas are to the utility of the same composition claimed with instant claimed values that are in the instant specification, the properties and capacity for use of the composition such as the intended future use and intended effective daily doses for the intended treatment are expected to be the same as those in the specification as claimed absent evidence to the contrary.
This is a provisional nonstatutory double patenting rejection because the patentably indistinct claims have not in fact been patented.

Claim 20 is provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-24 of copending Application No. 17/494681 in view of Karavas et al.) as applied to claims 1-14, 16-19, 21-24 above, further in view of Fechtner et al. (Ocular hypotensive effect of fixed-combination brinzolamide/brimonidine adjunctive to a prostaglandin analog: a randomized clinical trial).
Rejection:
	The teachings of the copending claims in view of Karavas et al. are addressed above, including the incorporation of phosphate buffers, sodium chloride, water and bimatoprost.
The copending claims in view of Karavas does not expressly teach the concentration of bimatoprost but does teach the inclusion of bimatoprost is known with the combination of brinzolamide and brimonidine. 
Fechtner et al. teaches that the combination of brinzolamide/brimonidine with a prostaglandin analog such as bimatoprost was more effective that the prostaglandin alone (abstract). Fechtner et al. also teaches that the bimatoprost was at its commerically useful concentration of 0.01% (Patients and methods, second paragraph).
Wherein it would be obvious before the effective filing date of the claimed invention to incorporate the bimatoprost at 0.01% as suggested by Fechtner and produce the claimed invention; as it is prima facie obvious to incorporate the bimatoprost at its known useful concentration with a reasonable expectation of success. As the copending claims in view of Karavas teaches combining the drugs for the method, Fechtner also demonstrates that the combination brinzolamide/brimonidine with a prostaglandin such as bimatoprost is known wherein the combining these known drugs for their known purpose in a composition is established with a reasonable expectation of success. 
This is a provisional nonstatutory double patenting rejection because the patentably indistinct claims have not in fact been patented.
Conclusion
Claims 1-24 are rejected.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to GIGI GEORGIANA HUANG whose telephone number is (571)272-9073. The examiner can normally be reached Monday-Friday 8:30-5:00pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Brian Kwon can be reached on 571-272-0581. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/GIGI G HUANG/Primary Examiner, Art Unit 1613